Title: From Thomas Jefferson to José Ignacio de Viar, 13 December 1791
From: Jefferson, Thomas
To: De Viar, José



Sir
Philadelphia December 13th. 1791

I was not unapprised that monies had been advanced by the government of Spain, or some of it’s Officers, for our captives at Algiers, nor had I been inattentive to it: but no account, nor any specific demand on that subject had come to my knowlege; and finding for some time past the utter impossibility of getting letters either to or from Mr. Carmichael, I had been obliged to adopt a circuitous channel of getting this matter settled through Col. Humphreys, our Minister resident at Lisbon. I had accordingly desired him to get the sum ascertained, and had authorized him to draw  for it on our Bankers in Holland. In consequence of this he wrote a letter September 24th. 1791 to Mr. Carmichael, of which I send you an extract. By this, Sir, you will perceive, that in consequence of orders already given, the demand of Don Joseph Jorino, which you have been pleased to apply for, will be there paid on his presenting it duly proved; and that Coll. Humphreys may not be induced by the application here, to consider this matter as withdrawn from his charge, and in a course of settlement here, I have the honor to enclose you a letter to him on that subject, which you will be so good as to transmit to him with the demand. I beg you to be assured, that we are thoroughly sensible of the friendship which your Government has displayed towards these United States in the present as well as other instances, and that we shall avail ourselves with sincere pleasure of every occasion of manifesting to his Catholic Majesty, our dispositions to reciprocate the offices of good friends and neighbours.—I have the honor to be with great and sincere esteem Sir Your most obedient & most humble Servant.
